ACCEPTED
                                                                                                  01-15-00101-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                            5/13/2015 10:18:25 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK

                                   No. 01-15-00101-CR
                                             In the                              FILED IN
                                                                          1st COURT OF APPEALS
                                     Court of Appeals                         HOUSTON, TEXAS
                                            For the                       5/13/2015 10:18:25 PM
                                  First District of Texas                 CHRISTOPHER A. PRINE
                                          At Houston                               Clerk


                                  ⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯

                                   No. 13-CR-3057
                             In the 405th District Court of
                             Of Galveston County, Texas

                                  ⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯

                           BRIAN DARNELL JOHNSON
                                            Appellant
                                              v.
                               THE STATE OF TEXAS
                                            Appellee

                                  ⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯

              APPELLANT’S MOTION FOR EXTENSION OF TIME
                  IN WHICH TO FILE APPELLANT’S BRIEF

                                  ⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

        COMES NOW APPELLANT, by and through his attorney of record on appeal,

Kevin Stryker, in accordance with Rules 10.5(b)(1) and 38.6(d) of the Texas Rules of

Appellate Procedure, and files this motion for extension of time in which to file the

Appellant’s brief in this case, and, in support thereof, presents the following:




Page 1 of 4
1.      In the 405th District Court of Galveston County, Texas, in cause number 13-CR-3057

        Appellant was convicted of Aggravated Assault - Deadly Weapon in The State of Texas

        v. Brian Darnell Johnson.

2.      On January 16, 2015, the trial court sentenced Appellant to forty years’ confinement

        in the Texas Department of Criminal Justice, Institutional Division (TDCJ), for the

        offense of Aggravated Assault – Deadly Weapon.

3.      Appellant timely filed written notice of appeal on January 16, 2015.

4.      Appellant’s brief is due on May 13, 2015.

5.      This is Appellant’s first motion for extension of time to file Appellant’s appellate

        brief on the merits.

6.      An extension of time in which to file the Appellant’s brief is requested until at least

        July 13, 2015.

7.      The facts relied upon to explain the need for this extension are:

                a. The issues on Appellant’s appeal are numerous and complicated.

                b. The undersigned attorney also continues to fulfill his other responsibilities

                    in representing dozens of defendants in felony and misdemeanor criminal

                    matters.

        Consequently, the requested extension of time is necessary to permit the undersigned

        attorney to adequately research, prepare, and file Appellant’s brief in this case.

8.      Appellant’s motion for extension of time to file Appellant’s brief is not made for

        purposes of delay but so that justice may be done.




Page 2 of 4
        WHEREFORE, Appellant prays that this Court will grant an extension of time until

at least July 13, 2015 for the undersigned attorney to complete and file Appellant’s brief in

this case.

                                                         Respectfully submitted,
                                                         /s/ Kevin Stryker
                                                         ____________________
                                                         KEVIN B. STRYKER
                                                         Attorney for Brian Johnson
                                                         SBN: 24037565
                                                         2600 South Shore Blvd., Suite 300
                                                         League City, Texas 77573
                                                         Phone: 409-632-0212
                                                         Fax: 1-888-252-3033
                                                         Email: Strykerlawfirm@gmail.com

                              CERTIFICATE OF SERVICE

        This is to certify that a true and accurate copy of the foregoing instrument has been

served upon Rebecca Klaren, Assistant District Attorney, Galveston County District

Attorney’s Office, at the following e-mail address, through the electronic service system

provided by eFile.TXCourts.gov:

        Rebecca.klaren@co.galveston.tx.us
                                                         /s/ Kevin Stryker
                                                         ____________________
                                                         KEVIN B. STRYKER
                                                         Attorney for Brian Johnson
                                                         SBN: 24037565
                                                         2600 South Shore Blvd., Suite 300
                                                         League City, Texas 77573
                                                         Phone: 409-632-0212
                                                         Fax: 1-888-252-3033
                                                         Email: Strykerlawfirm@gmail.com




Page 3 of 4